                                                                                 Case 2:20-cv-02014-GMN-BNW Document 14
                                                                                                                     13 Filed 12/08/20
                                                                                                                              12/04/20 Page 1 of 3




                                                                            1 Joel E. Tasca, Esq.
                                                                              Nevada Bar No. 14124
                                                                            2 Maria A. Gall, Esq.
                                                                              Nevada Bar No. 14200
                                                                            3 Ballard Spahr LLP
                                                                              1980 Festival Plaza Drive, Suite 900
                                                                            4 Las Vegas, Nevada 89135
                                                                              Telephone: (702) 471-7000
                                                                            5 Facsimile: (702) 471-7070
                                                                              tasca@ballardspahr.com
                                                                            6 gallm@ballardspahr.com

                                                                            7 Attorneys for Defendant HOMEAWAY.COM, INC.

                                                                            8

                                                                            9                         UNITED STATES DISTRICT COURT

                                                                           10                                 DISTRICT OF NEVADA

                                                                           11
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                MICHAEL FELLING, an individual,              Case No.: 2:20-cv-02014-GMN-BNW
                                                                           12
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                                                                             STIPULATION AND ORDER TO SET
                                                                           13                        Plaintiff,              TIME TO FILE AMENDED COMPLAINT
                                                                                                                             AND EXTEND DEFENDANTS’ TIME TO
                                                                           14 vs.                                            RESPOND

                                                                           15 HOMEAWAY, INC., a Delaware                     (Second Request)
                                                                              Corporation; GENERALI GLOBAL
                                                                           16 ASSISTANCE, INC., a New York
                                                                              corporation; MARCO JIMMERSON, an
                                                                           17 individual; DEVOYIOUS MARK, an
                                                                              individual; DOE individuals I through X;
                                                                           18 and ROE corporations and organizations I
                                                                              through X, inclusive,
                                                                           19

                                                                           20                        Defendants.

                                                                           21

                                                                           22                                      STIPULATION
                                                                           23        Whereas on November 10, 2020, Plaintiff Michael Felling and Defendant
                                                                           24 HomeAway.com, Inc. (erroneously sued as Homeaway, Inc.) filed a Stipulation to Extend

                                                                           25 Time for Defendant HomeAway.com, Inc. to Respond to the Complaint (ECF No. 9),

                                                                           26 extending HomeAway’s time to respond until December 4, 2020;

                                                                           27        Whereas an order approving the stipulation (ECF No. 10) was signed on
                                                                           28 November 13, 2020;



                                                                                                                         1
                                                                                 Case 2:20-cv-02014-GMN-BNW Document 14
                                                                                                                     13 Filed 12/08/20
                                                                                                                              12/04/20 Page 2 of 3




                                                                            1         Whereas on or around December 1, 2020, Homeaway learned, for the first time,

                                                                            2 that Plaintiff intended to file an amended complaint on or before December 3, 2020, to,

                                                                            3 among other things, remove Generali Global Assistance, Inc., as an erroneously sued

                                                                            4 defendant and name Generali U.S. Branch as the proper party; and

                                                                            5         Whereas the Plaintiff has not yet filed the amended complaint.

                                                                            6         Now, therefore, based on the foregoing, the parties stipulate as follows:

                                                                            7         1.     Plaintiff will file his amended complaint on or before December 9, 2020;

                                                                            8         2.     Defendants need not respond to the current operative complaint (ECF No.

                                                                            9 1-2);

                                                                           10         3.     Defendants shall respond to the to-be-filed amended complaint within

                                                                           11 fourteen (14) days of its filing, consistent with Fed. R. Civ. P. 15; and
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                           12         4.     Defendants continue to preserve any all defenses they may have to any
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                           13 complaint, including, without limitation, any defenses related to lack of jurisdiction,

                                                                           14 improper venue, insufficiency of process, and insufficiency of service of process.

                                                                           15

                                                                           16                       [Remainder Of Page Left Intentionally Blank]

                                                                           17

                                                                           18
                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28



                                                                                                                            2
                                                                                Case 2:20-cv-02014-GMN-BNW Document 14
                                                                                                                    13 Filed 12/08/20
                                                                                                                             12/04/20 Page 3 of 3




                                                                           1         This is the second stipulation for an extension of time for Homeaway to respond

                                                                           2 to the complaint.     This stipulation is necessitated by the anticipated filing of an

                                                                           3 amended complaint. It would be inefficient for Defendants to respond to the current

                                                                           4 operative complaint only to have their response mooted when that complaint is

                                                                           5 superseded by the anticipated amended complaint.

                                                                           6         Dated: December 4, 2020

                                                                           7    KRISTA N. ALBREGTS, PLLC                       BALLARD SPAHR LLP

                                                                           8    By: /s/ Krista N. Albregts                     By: /s/ Maria A. Gall
                                                                                    Krista N. Albregts, Esq.                       Joel E. Tasca, Esq.
                                                                           9        Nevada Bar No. 13301                           Nevada Bar No. 14124
                                                                           10       701 Shadow Lane, Suite 150                     Maria A. Gall, Esq.
                                                                                    Las Vegas, Nevada 89106                        Nevada Bar No. 14200
                                                                           11                                                      1980 Festival Plaza Drive, Suite 900
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                   Las Vegas, Nevada 89135
                                                                           12
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                                Attorney for Plaintiff Michael Felling         Attorneys for Defendant Homeaway.com,
                                                                           13
                                                                                                                               Inc.
                                                                           14
                                                                                                                               WOOD, SMITH, HENNING & BERMAN LLP
                                                                           15
                                                                                                                               By: /s/ Janice M. Michaels
                                                                           16                                                      Janice M. Michaels, Esq.
                                                                                                                                   Nevada Bar No. 6062
                                                                           17                                                      Sara. D. Wright, Esq.
                                                                           18                                                      Nevada Bar No. 14135
                                                                                                                                   2881 Business Park Court, Suite 200
                                                                           19                                                      Las Vegas, Nevada 89128
                                                                           20                                                  Attorneys for Defendant Generali U.S.
                                                                                                                               Branch (erroneously sued as Generali
                                                                           21
                                                                                                                               Global Assistance, Inc.)
                                                                           22

                                                                           23                                            ORDER

                                                                           24        IT IS SO ORDERED: IT IS SO ORDERED
                                                                                                       DATED: 11:00 am, December 08, 2020
                                                                           25
                                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                           26

                                                                           27                                      DATED:
                                                                                                           BRENDA WEKSLER
                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                                           28



                                                                                                                           3
